DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 9, 2020. Claims 1-19 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202011045858, filed on October 21, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 and March 29, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“off-board computing device configured to…” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “the off-board system” at line 13 is unclear. Specifically, it is unclear to the Examiner if this is meant to “an off-board computing device” previously recited at line 4 or not.
As to claim 4, the limitation “the off-board system” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is meant to “an off-board computing device” previously recited in claim 1 or different limitation.
Claims 2, 3, and 5-10 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 11) recite the limitation of computing, … the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway and identifying, … one or more new waypoints or points of interest that are not on the current descent approach profile, but which comprise the optimized descent approach profile. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the received current flight plan and observing the optimized descent approach profile for the aircraft and identifying one or more new waypoints or points of interest that are not on the current descent approach profile.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply computing…the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway and identifying, … one or more new waypoints or points of interest that are not on the current descent approach profile, but which comprise the optimized descent approach profile in his/her mind or by a human using a pen and paper. The mere nominal recitation that the steps are done in an off-board computing device (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving a current flight plan that includes at least a current descent approach profile for the aircraft, transmitting the one or more new waypoints or points of interest, transmitting the current flight plan to the off-board computing device, receiving the one or more new waypoints or points of interest from the off-board computing device, updating the current descent approach profile to include the one or more new waypoints or points of interest, to thereby generate an updated flight plan, implementing the updated flight plan, and an optimized descent approach profile system (claim 11). The receiving steps are recited at a high level of generality and amount to mere data gathering, which is a form of extra solution activity.  Further, the transmitting, updating, and implementing steps are also recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The optimized descent approach profile system in claim 11 merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The optimized descent approach profile system is recited at a high level of generality and merely automate the computing and identifying steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. Transmitting, receiving, updating, and implementing are fundamental, i.e. WURC, activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 12-19 depend from claim 11. 
Dependent claims 2-10 and 12-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of comparing, in the off-board computing device, at least the current descent approach profile to the optimized descent approach profile is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above. As a further example, in claim 4, transmitting the altitude, speed, lateral, and time constraints along with each of the new waypoints or points of interest from the off-board system to the onboard FMS is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above.
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 2009/0204453 A1, hereinafter referred to as Cooper, in view of Darnell et al., US 2022/0100205 A1, hereinafter referred to as Darnell, respectively.
As to claim 1, Cooper teaches a method of generating, supplying, and implementing an optimized descent approach profile for an aircraft, the method comprising the steps of:
identifying, in the off-board computing device, one or more new waypoints or points of interest that are not on the current descent approach profile, but which comprise the optimized descent approach profile (see at least FIG. 4 and paragraphs 54-60 regarding analysis process 402, Cooper);
transmitting the new waypoints or points of interest from the off-board system to the onboard FMS (see at least paragraph 40 and 48 regarding flight plan 320 may be transmitted to onboard aircraft process 310 for use. See also at least paragraphs 54-58 regarding final flight plan parameters 414, Cooper);
updating, in the onboard FMS, the current descent approach profile to include the new waypoints or points of interest, thereby generating an updated flight plan (see at least FIG. 8 and paragraphs 67-77 regarding the process modifies a portion of the parameters in the initial flight plan parameters (operation 810), Cooper); and
implementing, in the onboard FMS, the updated flight plan (see at least FIG. 8 and paragraph 78, Cooper).
Cooper does not explicitly teach transmitting a current flight plan from an onboard flight management system (FMS) to an off-board computing device, the current flight plan including a current descent approach profile; or computing, in the off-board computing device, the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway.
However, Darnell teaches transmitting a current flight plan from an onboard flight management system (FMS) to an off-board computing device, the current flight plan including a current descent approach profile (see at least paragraph 23 regarding the set of output devices 46 can be configured to receive data or communications of the system 30, such as a flight management system (FMS), an autopilot system, an autoflight system, an autoland system, or the like. It is contemplated that at least a portion of the system 30 can be included as a portion of the FMS, or another aircraft 20 or avionics system. The system 30 can provide at least a portion of the flight profile database 42 or flight path data 44 to another receiving device. For example, other receiving devices can include, but are not limited to, an Electronic Flight Bag (EFB), or the like. The communication device 40 can include any systems, transmitters, receivers, signal generators, or other mechanisms configured to enable communication between the system 30 and another device or system); and computing, in the off-board computing device, the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway (see at least FIG. 3 and paragraphs 27-32 regarding the first segment of descent 64 can be further defined as a portion of the descent trajectory 60 that is calculated, via the system 30 specifically via the controller module 32, to be the best optimized path or operation to get from the top of descent 67 to a point up-track of the start of the second segment of descent 66. As used herein, the phrase “best optimized” can refer to the optimization, via the system 30, for the most cost-efficient path considering various avionic parameters or performance characteristics such as, but not limited to, fuel costs, fuel level, airspeed, winds aloft, passenger comfort, idle thrust, a weight of the vehicle, or any combination thereof. As such, the first segment of descent 64 can be defined as a portion of the descent trajectory 60 in which the aircraft 20 is operated according to an optimal guidance trajectory. It will be understood that operating or calculating a cost-effective path that is mostly optimized, greatly optimized, or minimally sub-optimal is not outside the scope of the term “optimal guidance trajectory.”).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches transmitting a current flight plan from an onboard flight management system (FMS) to an off-board computing device, the current flight plan including a current descent approach profile; and computing, in the off-board computing device, the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of transmitting a current flight plan from an onboard flight management system (FMS) to an off-board computing device, the current flight plan including a current descent approach profile; and computing, in the off-board computing device, the optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway and would have predictably applied it to improve the system of Cooper.
As to claim 2, Cooper does not explicitly teach comparing, in the off-board computing device, at least the current descent approach profile to the optimized descent approach profile.
However, such matter is taught by Darnell (see at least paragraph 21 regarding present or temporary sets of flight path data 44 can be compared with previously determined sets of flight path data 44).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches comparing, in the off-board computing device, at least the current descent approach profile to the optimized descent approach profile with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of comparing, in the off-board computing device, at least the current descent approach profile to the optimized descent approach profile and would have predictably applied it to improve the system of Cooper.
As to claim 3, Cooper teaches wherein the method further comprises: extracting any altitude, speed, lateral, and time constraints associated with each of the one or more new waypoints or points of interest (see at least paragraphs 42-45, Cooper).
As to claim 4, Cooper teaches wherein the step of transmitting further comprises: transmitting the altitude, speed, lateral, and time constraints along with each of the new waypoints or points of interest from the off-board system to the onboard FMS (see at least paragraphs 48-54, Cooper).
As to claim 5, Cooper teaches determining, in the onboard FMS, that a triggering event has occurred (see at least paragraph 48 regarding user interface 308 may be used to create and view flight plan 320. Flight plan 320 may be transmitted to onboard aircraft process 310 for use. This flight plan may be used to generate routes for all of the pilot systems and/or display information to the flight crew).
Cooper does not explicitly teach transmitting the current flight plan from the onboard FMS to the off-board computing device in response to determining that the triggering event has occurred.
However, such matter is taught by Darnell (see at least paragraph 23 regarding the set of output devices 46 can be configured to receive data or communications of the system 30, such as a flight management system (FMS), an autopilot system, an autoflight system, an autoland system, or the like. It is contemplated that at least a portion of the system 30 can be included as a portion of the FMS, or another aircraft 20 or avionics system. The system 30 can provide at least a portion of the flight profile database 42 or flight path data 44 to another receiving device. For example, other receiving devices can include, but are not limited to, an Electronic Flight Bag (EFB), or the like. The communication device 40 can include any systems, transmitters, receivers, signal generators, or other mechanisms configured to enable communication between the system 30 and another device or system).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches transmitting the current flight plan from the onboard FMS to the off-board computing device in response to determining that the triggering event has occurred with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of transmitting the current flight plan from the onboard FMS to the off-board computing device in response to determining that the triggering event has occurred and would have predictably applied it to improve the system of Cooper.
As to claim 6, Cooper does not explicitly teach wherein: the current flight plan includes a cruise phase; and the triggering event comprises the aircraft being at one or more positions in the cruise phase of the current flight plan.
However, such matter is taught by Darnell (see at least FIGS. 1 and 3. See also at least paragraphs 18-20 regarding the flight profile can further include a subset of profiles, such as a climb profile, a cruise profile, or a descent profile. The flight profile can include, or define, a flight path determined, estimated, or predicted by applying the determined control to the equations of motion given assumed initial operating states and environment conditions).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches wherein: the current flight plan includes a cruise phase; and the triggering event comprises the aircraft being at one or more positions in the cruise phase of the current flight plan with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of having wherein: the current flight plan includes a cruise phase; and the triggering event comprises the aircraft being at one or more positions in the cruise phase of the current flight plan and would have predictably applied it to improve the system of Cooper.
As to claim 7, Cooper does not explicitly teach wherein the off-board computing device comprises a portable hand-held device.
However, such matter is taught by Darnell (see at least paragraph 23 regarding other receiving devices can include, but are not limited to, an Electronic Flight Bag (EFB), or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches wherein the off-board computing device comprises a portable hand-held device with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of having wherein the off-board computing device comprises a portable hand-held device and would have predictably applied it to improve the system of Cooper.
As to claim 8, Cooper does not explicitly teach wherein the portable hand-held device is selected from the group consisting of an electronic flight bag (EFB), a smartphone, a tablet computer, and a portable computer.
However, such matter is taught by Darnell (see at least paragraph 23 regarding other receiving devices can include, but are not limited to, an Electronic Flight Bag (EFB), or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches wherein the portable hand-held device is selected from the group consisting of an electronic flight bag (EFB), a smartphone, a tablet computer, and a portable computer with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of having wherein the portable hand-held device is selected from the group consisting of an electronic flight bag (EFB), a smartphone, a tablet computer, and a portable computer and would have predictably applied it to improve the system of Cooper.
As to claim 9, Cooper does not explicitly teach wherein the off-board computing device is disposed remote from the aircraft.
However, such matter is taught by Darnell (see at least paragraph 23 regarding the communication device 40 can include any systems, transmitters, receivers, signal generators, or other mechanisms configured to enable communication between the system 30 and another device or system. For example, the communication device 40 can be configured to transmit or receive communications with ground-based systems, airport command and control systems, weather systems, or satellite-based systems, other aircraft, or the like. For example, the communication device 40 can be configured to receive or transmit communication with an Air Traffic Control (ATC), Airline Operations Center (AOC), or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches wherein the off-board computing device is disposed remote from the aircraft with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of having wherein the off-board computing device is disposed remote from the aircraft and would have predictably applied it to improve the system of Cooper.
As to claim 10, Cooper does not explicitly teach wherein the off-board computing device is selected from the group consisting of ground-based computing device, and a computing device on a remote aircraft.
However, such matter is taught by Darnell (see at least paragraph 23 regarding the communication device 40 can include any systems, transmitters, receivers, signal generators, or other mechanisms configured to enable communication between the system 30 and another device or system. For example, the communication device 40 can be configured to transmit or receive communications with ground-based systems, airport command and control systems, weather systems, or satellite-based systems, other aircraft, or the like. For example, the communication device 40 can be configured to receive or transmit communication with an Air Traffic Control (ATC), Airline Operations Center (AOC), or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches wherein the off-board computing device is selected from the group consisting of ground-based computing device, and a computing device on a remote aircraft with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of having wherein the off-board computing device is selected from the group consisting of ground-based computing device, and a computing device on a remote aircraft and would have predictably applied it to improve the system of Cooper.
As to claim 11, Cooper teaches an optimized descent approach profile system for an aircraft, comprising:
an off-board computing device configured to:
(ii) receive a current flight plan that includes at least a current descent approach profile for the aircraft (see at least paragraph 40. See also at least paragraph 54 regarding analysis process 402 receives initial flight plan parameters 406 for analysis. Initial flight plan parameters 406 may be received from a flight planning process, Cooper),
(iii) identify one or more new waypoints or points of interest that are not on the current descent approach profile, but which comprise the optimized descent approach profile (see at least FIG. 4 and paragraphs 54-60 regarding analysis process 402, Cooper),
(iv) transmit the one or more new waypoints or points of interest (see at least paragraph 40 and 48 regarding flight plan 320 may be transmitted to onboard aircraft process 310 for use. See also at least paragraphs 54-58 regarding final flight plan parameters 414, Cooper); and 
a flight management system (FMS) in operable communication with the off-board computing device, the FMS configured to:
(ii) receive the one or more new waypoints or points of interest from the off-board computing device (see at least paragraph 40 and 48 regarding flight plan 320 may be transmitted to onboard aircraft process 310 for use. See also at least paragraphs 54-58 regarding final flight plan parameters 414, Cooper),
(iii) update the current descent approach profile to include the one or more new waypoints or points of interest, to thereby generate an updated flight plan (see at least FIG. 8 and paragraphs 67-77 regarding the process modifies a portion of the parameters in the initial flight plan parameters (operation 810), Cooper), and
(iv) implement the updated flight plan (see at least FIG. 8 and paragraph 78, Cooper).
Cooper does not explicitly teach an off-board computing device configured to: (i) compute an optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway; or a flight management system (FMS) in operable communication with the off-board computing device, the FMS configured to: (i) transmit the current flight plan to the off-board computing device.
However, Darnell teaches an off-board computing device configured to (see at least paragraph 23 regarding other receiving devices): (i) compute an optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway (see at least FIG. 3 and paragraphs 27-32 regarding the first segment of descent 64 can be further defined as a portion of the descent trajectory 60 that is calculated, via the system 30 specifically via the controller module 32, to be the best optimized path or operation to get from the top of descent 67 to a point up-track of the start of the second segment of descent 66. As used herein, the phrase “best optimized” can refer to the optimization, via the system 30, for the most cost-efficient path considering various avionic parameters or performance characteristics such as, but not limited to, fuel costs, fuel level, airspeed, winds aloft, passenger comfort, idle thrust, a weight of the vehicle, or any combination thereof. As such, the first segment of descent 64 can be defined as a portion of the descent trajectory 60 in which the aircraft 20 is operated according to an optimal guidance trajectory. It will be understood that operating or calculating a cost-effective path that is mostly optimized, greatly optimized, or minimally sub-optimal is not outside the scope of the term “optimal guidance trajectory.”); and a flight management system (FMS) in operable communication with the off-board computing device, the FMS configured to: (i) transmit the current flight plan to the off-board computing device (see at least paragraph 23 regarding the set of output devices 46 can be configured to receive data or communications of the system 30, such as a flight management system (FMS), an autopilot system, an autoflight system, an autoland system, or the like. It is contemplated that at least a portion of the system 30 can be included as a portion of the FMS, or another aircraft 20 or avionics system. The system 30 can provide at least a portion of the flight profile database 42 or flight path data 44 to another receiving device. For example, other receiving devices can include, but are not limited to, an Electronic Flight Bag (EFB), or the like. The communication device 40 can include any systems, transmitters, receivers, signal generators, or other mechanisms configured to enable communication between the system 30 and another device or system).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Darnell which teaches an off-board computing device configured to: (i) compute an optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway; and a flight management system (FMS) in operable communication with the off-board computing device, the FMS configured to: (i) transmit the current flight plan to the off-board computing device with the system of Cooper as both systems are directed to a system and method for determining a descent profile of an aircraft, and one of ordinary skill in the art would have recognized the established utility of computing an optimized descent approach profile for the aircraft, wherein the optimized descent approach profile is a descent approach profile with a minimal number of level flight segments during aircraft descent from top of descent to a landing runway and transmitting the current flight plan to the off-board computing device and would have predictably applied it to improve the system of Cooper.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claims 3 and 4 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 9 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 10 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
COULMEAU (US 2007/0219679 A1) regarding a system and method for updating a flight plan according to a new clearance originating from an air traffic control authority and received on board by a ground/onboard communication system.
Kumar MN et al. (US 2012/0277936 A1) regarding a method of aircraft performance predictions for descent and approach phases in a flight management system (FMS) includes stopping cruise computation substantially around a default distance from a destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666